UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-7151


ANTHONY RAY HARRIS,

                Plaintiff - Appellant,

          v.

T.A. KNUCKLES; K.M. MCCAULEY,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:10-ct-03206-D)


Submitted:   November 15, 2011             Decided:   November 18, 2011


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony Ray Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony Ray Harris appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                      We

have     reviewed   the   record      and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Harris v. Knuckles, No. 5:10-ct-03206-D (E.D.N.C. July

22, 2011).      We deny Harris’ pending motions and dispense with

oral     argument   because    the    facts    and   legal    contentions    are

adequately    presented   in    the    materials     before    the   court   and

argument would not aid the decisional process.



                                                                       AFFIRMED




                                        2